DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Response to Amendment
Claims 1, 3, 12, 14 and 23 have been amended. 
Applicant’s arguments with respect to claims 1, 12 and 23 regarding the new limitations: “storing at the intermediation server, presentation configuration data defining, for each of requester subsystems, (i) a presentation subset of the sections, and (ii) formatting data corresponding to the presentation subset” and “granting access to a subset of the sections selected from the presentation subset corresponding to the active requester subsystem, according to: the active requester identifier, the owner identifiers, and the access control data” have been considered but are moot in view of the new grounds of rejection presented in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 12-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record US 20150248384 to Luo et al (hereinafter Luo), prior art of record US 20140281856 to Byrne et al (hereinafter Byrne) and US 20060074913 to O’Sullivan et al (hereinafter O’Sullivan).
As per claims 1, 12 and 23, Luo teaches:
A method of data access control, comprising: storing, at an intermediation server, a plurality of records, each record containing: (i) a primary record identifier; (ii) a plurality of sections each containing data; and each owner identifier selected from a set of requester identifiers corresponding to respective requester subsystems (Luo: [0055] Owners 130a . . . 130m may access document management system 110, and determine one or more shared documents (plurality of records) that the owners wish to share with one or more users 120a . . . 120n. Owners 130a . . . 130m may also determine to which sections/chapters/portions/pages (plurality of sections) of a shared document each of the users may have access, and create and modify access rights to the shared documents and for the users. A section of a shared document may include a page, a few pages, a drawing, a few drawings, or other components of the shared document. A chapter of a shared document may include a chapter that is identifiable in the shared document by a chapter name or a chapter reference. A portion of a document may include any portion of the shared document that may be identifiable in the shared document. [0118]: A file list may include identifiers of one or more documents that the owner is sharing with other users. [0144] In step 740, user 130a views a displayed file list, and selects an item from the file list. The select item may correspond to an identifier of a particular document that user 130a wishes to share with other users., i.e., each document includes a document identifier. [0071] Storage device 160 may be used for storing document files, including the files of shared documents. [0177]);
storing at the intermediation server, presentation configuration data defining, for each of requester subsystems, (i) a presentation subset of the sections (Luo: [0166]: in step 880, document management system 110 determines access rights of user 120a with respect to a shared document, retrieves the portions of the shared document that user 120a is allowed to review and/or modify, and transmits the portions to browser 710. If user 120a is allowed to review and modify the entire shared document, then the entire shared document is transmitted to user 120a. However, if user 120a is allowed to review or modify only certain portions of the shared document, then only those portions are transmitted to the user);
storing, at the intermediation server, access control data distinct from the plurality of records, corresponding to each requester identifier (Luo: [0055]: Owners 130a . . . 130m may also determine to which sections/chapters/portions/pages of a shared document each of the users may have access, and create and modify access rights to the shared documents and for the users. [0066] Storage device 140 may be configured to store identification and access rights data. Access rights may be determined and modified by owners 130a . . . 130m of shared documents, and may be associated with the shared documents and/or users 120a . . . 120n. The access rights and access rights associations may be stored in one or more devices, including storage device 140. [0071] Storage device 160 may be used for storing document files, including the files of shared documents, i.e., access rights data is stored in storage device 140 which is distinct from storage device 160 that stores a plurality of records. Also, [0111], [0178]-[0180]); 
wherein the access control data for a given requester identifier indicates which other requester identifiers are permitted to access sections of the records having the given requester identifier associated therewith as the owner identifier (Luo: [0055]: Owners 130a . . . 130m may also determine to which sections/chapters/portions/pages of a shared document each of the users may have access, and create and modify access rights to the shared documents and for the users. [0067]: User access rights data may include information about access rights granted to users 120a . . . 120n to a shared document, and sections/chapters/portions of the shared document. User table 920 may be used to store information about users who share and collaborate on shared documents. User table 920 may include data records for the owners of the shared documents and the user (collaborators) who review and modify the shared documents. [0179] In an embodiment, user table 920 includes a plurality of data records for each of the user who accesses a shared document. A data record in user table 920 may include a plurality of fields. Non-limiting examples of the data fields include a user identifier field, a user name field, etc.); 
responsive to receiving, at the intermediation server from an active one of the requester subsystems, a request containing (i) the primary record identifier and (ii) an active one of the requester identifiers corresponding to the active requester subsystem: granting access to a subset of the sections selected from the presentation subset corresponding to the active requester subsystem, according to: the active requester identifier, the owner identifiers, and the access control data (Luo: [0130] In step 630, a user logins to a document management system. The user may be prompted to provide authorization and authentication credentials, and if the provided credentials are valid, then a menu including various options may be displayed for the user. For example, the menu may provide an option for selecting a shared document that the user wishes to access. [0131] In step 640, a user accesses a shared document. Depending on access rights associated with the user and the shared document, the user may be allowed to access the entire shared document, or just certain sections of the shared document. [0166]: in step 880, document management system 110 determines access rights of user 120a with respect to a shared document, retrieves the portions of the shared document that user 120a is allowed to review and/or modify, and transmits the portions to browser 710. However, if user 120a is allowed to review or modify only certain portions of the shared document, then only those portions are transmitted to the user. It was well known to one of ordinary skill in the art before the effective filing date of the claimed invention that when the user selects a documents from the menu, the identifier of the selected document will be submitted).
Luo storing a plurality of records containing a file identifier and owner identifier but does not teach: (iii) a plurality of owner identifiers associated with respective ones of the section, and (ii) formatting data corresponding to the presentation subset. However, Byrne teaches:
(iii) a plurality of owner identifiers associated with respective ones of the section (Byrne: [0022] The content database 116 includes source documents 114 having content. [0025]. [0026] FIG. 3 illustrates an embodiment of an instance 300i of one of the source fragment records 300 which may be listed in field 206 of the source document record 200i. The source fragment record 300i may include: a source fragment 302; a source document 304 containing the source fragment 302; and source fragment metadata 310. The source fragment metadata 310 may include the source document metadata 208 or fragment specific information, such as if a specific author (owner) created that fragment within the source document. [0031]: The content analyzer 112 parses (at block 604) the source document 114 to determine source fragments of content. Source fragment metadata 310 is determined (at block 610) from the source document metadata and/or fragment specific metadata, such as if the source fragment has a different author than other fragments).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Byrne in the invention of Luo to include the above limitations. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art (see KSR Int’l Co. v. Teleflex Inc. 550 U.S. ___, 82 USPQ2d 1385 (Supreme Court 2007) (KSR)).
Luo in view of Byrne does not teach: (ii) formatting data corresponding to the presentation subset. However, O’Sullivan teaches: 
(ii) formatting data corresponding to the presentation subset (O’Sullivan: [0041] More generally, metadata 520 may include additional information relating to display rights granted from the publisher/content source to the content provider. Examples of such additional information include an indication of whether images or photos should be blocked in documents, a list of domains from which advertisements should not be used, a reference to a logo or link that should be displayed with the document, whether advertisements should be displayed, information defining a "buy the book" link from which the user can purchase a copy of the document, or information defining a link to promotional material. This additional information may be used when formatting the document for presentation to the user. [0046] The portions of the document that can be shown to the user may then be appropriately formatted and transmitted to the user (acts 704 and 705). [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of O’Sullivan in the invention of Luo in view of Byrne to include the above limitations. The motivation to do so would be to format the document for presentation to the user (O’Sullivan: [0041]).

As per claims 2 and 13, Luo in view of Byrne and O’Sullivan teaches:
The method of claim 1, wherein granting access to the subset of the sections comprises retrieving the subset of the sections from the record and transmitting the subset of the sections to the active requester subsystem (Luo: [0131] In step 640, a user accesses a shared document. Depending on access rights associated with the user and the shared document, the user may be allowed to access the entire shared document, or just certain sections of the shared document).

As per claims 3 and 14, Luo in view of Byrne and O’Sullivan teaches:
The method of claim 2, wherein transmitting the subset of the sections comprises arranging the subset of the sections according to the formatting data in the presentation configuration data for display at the requester subsystem (O’Sullivan: [0041] More generally, metadata 520 may include additional information relating to display rights granted from the publisher/content source to the content provider. Examples of such additional information include an indication of whether images or photos should be blocked in documents, a list of domains from which advertisements should not be used, a reference to a logo or link that should be displayed with the document, whether advertisements should be displayed, information defining a "buy the book" link from which the user can purchase a copy of the document, or information defining a link to promotional material. This additional information may be used when formatting the document for presentation to the user. [0046] The portions of the document that can be shown to the user may then be appropriately formatted and transmitted to the user (acts 704 and 705). [0047]).
The examiner provides the same rationale to combine prior arts Luo in view of Byrne and O’Sullivan as in claim 1 above. 

As per claims 4 and 15, Luo in view of Byrne and O’Sullivan teaches:
The method of claim 3, further comprising: receiving, at the intermediation server from one of the requester subsystems, updated presentation configuration data corresponding to the one of the requester subsystems; and updating the presentation configuration data (Luo: [0166]: in step 880, document management system 110 determines access rights of user 120a with respect to a shared document, retrieves the portions of the shared document that user 120a is allowed to review and/or modify, and transmits the portions to browser 710. If user 120a is allowed to review and modify the entire shared document, then the entire shared document is transmitted to user 120a. However, if user 120a is allowed to review or modify only certain portions of the shared document, then only those portions are transmitted to the user. [0066]: Access rights may be determined and modified by owners 130a . . . 130m of shared documents, and may be associated with the shared documents and/or users 120a . . . 120n. [0148]-[0150]: Upon receiving a request to update access rights associated with a shared document, in step 752, document management system 110 uses the information included in the request to update the access rights data).

As per claims 5 and 16, Luo in view of Byrne and O’Sullivan teaches:
The method of claim 1, wherein the access control data is stored in a configuration repository (Luo: [0064]: Non-limiting examples of the databases include an identification and access rights database implemented in storage device 140, a metadata and history data database implemented in storage device 150, and a document database implemented in storage device 160. [0066] Storage device 140 may be configured to store identification and access rights data. [0071] Storage device 160 may be used for storing document files, including the files of shared documents).

As per claims 6 and 17, Luo in view of Byrne and O’Sullivan teaches:
The method of claim 5, wherein the access control data includes default access control data stored in the configuration repository (Luo: [0066] Storage device 140 may be configured to store identification and access rights data).

As per claims 7 and 18, Luo in view of Byrne and O’Sullivan teaches:
The method of claim 1, wherein the access control data further includes override access control data stored within at least one of the plurality of records (Luo: [0066] Storage device 140 may be configured to store identification and access rights data).

As per claims 8 and 19, Luo in view of Byrne and O’Sullivan teaches:
The method of claim 1, further comprising: receiving, at the intermediation server from one of the requester subsystems, updated access control data corresponding to the one of the requester subsystems; and updating the access control data (Luo: [0066]: Access rights may be determined and modified by owners 130a . . . 130m of shared documents, and may be associated with the shared documents and/or users 120a . . . 120n. [0148]-[0150]: Upon receiving a request to update access rights associated with a shared document, in step 752, document management system 110 uses the information included in the request to update the access rights data, and stores the updated access rights data in an identification and access rights database, or any other database).

As per claims 9 and 20, Luo in view of Byrne and O’Sullivan teaches:
The method of claim 1, wherein each of the sections includes one or more distinct data fields (Luo: [0055]: Owners 130a . . . 130m may also determine to which sections/chapters/portions/pages of a shared document each of the users may have access, and create and modify access rights to the shared documents and for the users. A section of a shared document may include a page, a few pages, a drawing, a few drawings, or other components of the shared document. A chapter of a shared document may include a chapter that is identifiable in the shared document by a chapter name or a chapter reference. A portion of a document may include any portion of the shared document that may be identifiable in the shared document).

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Byrne and O’Sullivan as applied to claims 1 and 12 above, and further in view of prior art of record US 20160378874 to Jafri et al (hereinafter Jafri).
As per claims 10 and 21, Luo in view of Byrne and O’Sullivan does not teach: wherein at least one of the sections contains data created through the New Distribution Capability (NDC) standard. However, Jafri teaches:
wherein at least one of the sections contains data created through the New Distribution Capability (NDC) standard (Jafri: [0037] In some embodiments, the present travel distribution system can include the new distribution capability ( NDC) data transmission standards, which presents data transmission standards for airlines, and which can use a XML-base data transmission standard to enhance the capability of communications with the airlines. Using the NDC standards, the travel distribution system can provide rich information and airline custom programs to the consumers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Jafri in the invention of Luo in view of Byrne and O’Sullivan to include the above limitations. The motivation to do so would be to offer improved services, such as customization and personalization for the customers (Jafri: [0037]).

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Byrne and O’Sullivan as applied to claims 1 and 12 above, and further in view of prior art of record US 20060010075 to Dean Wolf (hereinafter Wolf).
As per claims 11 and 22, Luo in view of Byrne and O’Sullivan does not teach: receiving, at the intermediation server, a request to replace an initial owner identifier of a section with a new owner identifier; and replacing the initial owner identifier with the new owner identifier. However, Wolf teaches:
further comprising: receiving, at the intermediation server, a request to replace an initial owner identifier of a section with a new owner identifier; and replacing the initial owner identifier with the new owner identifier (Wolf: [0008]: A first database record relating to the first copy is created. The first database record includes ownership information which identifies the first customer as the owner of the first copy. A second portion of information relating to a resale of the first copy to a second customer is received. The second portion of information includes ownership information which identifies the second customer as the owner of the first copy. The first database record may then be modified to include ownership information which identifies the second customer as the owner of the first copy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Wolf in the invention of Luo in view of Byrne and O’Sullivan to include the above limitations. The motivation to do so would be to facilitate resale of digital content purchased via an electronic commerce transaction (Wolf: [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438